MEMORANDUM **
Gerald Alan Sherman appeals from the 84-month sentence imposed, on resentenc-ing, following his jury-trial conviction for wire fraud in violation of 18 U.S.C. § 1343, mail fraud in violation of 18 U.S.C. § 1341, and securities fraud in violation of 15 U.S.C. §§ 78ff(a), 783(b), and 17 C.F.R. § 240.10b. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Sherman contends that the district court procedurally erred by failing to consider the 18 U.S.C. § 3553(a) factors at his re-sentencing hearing. This contention fails because, as the record shows, both parties presented arguments related to the § 3553(a) factors at resentencing, and the district court, after listening to the arguments, imposed the same sentence it imposed at the original sentencing. See Rita v. United States, 551 U.S. 338, 127 S.Ct. 2456, 2468-69, 168 L.Ed.2d 203 (2007). Even assuming error, we conclude that Sherman has failed to show that his substantial rights were affected. See United States v. Dallman, 533 F.3d 755, 761-62 (9th Cir.2008).
Sherman further contends that his sentence is substantively unreasonable. In light of the totality of the circumstances, we conclude that Sherman’s sentence is not substantively unreasonable. See Gall v. United States, 552 U.S. 38, 128 S.Ct. 586, 597, 169 L.Ed.2d 445 (2007).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.